MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any                            Nov 20 2019, 7:06 am
court except for the purpose of establishing
                                                                          CLERK
the defense of res judicata, collateral                               Indiana Supreme Court
                                                                         Court of Appeals
estoppel, or the law of the case.                                          and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer A. Joas                                        Curtis T. Hill, Jr.
Madison, Indiana                                        Attorney General of Indiana

                                                        Samantha M. Sumcad
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Betty J. Richards,                                      November 20, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1315
        v.                                              Appeal from the Ripley Circuit
                                                        Court
State of Indiana,                                       The Honorable Ryan J. King,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        69C01-1808-F3-2



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019             Page 1 of 7
                                             Case Summary
[1]   Betty Richards pled guilty to Level 3 felony dealing in methamphetamine and

      was sentenced to twelve years. Richards appeals, arguing that her sentence is

      inappropriate in light of the nature of the offense and her character.


[2]   We affirm.


                                  Facts & Procedural History
[3]   On August 2, 2018, Indiana State Trooper Joseph May went to Richards’s

      home looking for Jeremy Wall, Richards’s son, on a felony probation violation

      warrant. Richards answered the door and informed Trooper May that Wall

      was not there. Richards allowed Trooper May to come inside and search the

      residence for Wall. While looking through the southernmost bedroom that

      Richards identified as being her other son’s room, Trooper May observed in

      plain view a prescription bottle containing Alprazolam, a controlled substance

      prescribed to Walter Dixon. When questioned whether Dixon lived there,

      Richards explained that Dixon was her boyfriend and that he had passed away

      in March.


[4]   While another trooper spoke with Richards about the medication, Trooper May

      saw in plain view on a coffee table in the living room a plastic bag that

      contained pills later identified as Alprazolam. Trooper May confirmed that no

      one living in the home had a valid prescription for Alprazolam. He then

      advised Richards of her Miranda rights and she indicated that she understood

      them. Richards then admitted to smoking marijuana and methamphetamine a

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019   Page 2 of 7
      few days prior. She also admitted to selling methamphetamine and informed

      Trooper May that he would likely find glass pipes in her bedroom and seven

      grams of methamphetamine in her purse. 1


[5]   After Trooper May gave Richards her Pirtle warning, Richards “allowed” him

      to search her bedroom and belongings. Appellant’s Appendix Vol. Two at 14. The

      search revealed that Richards had over $380 in cash in denominations of $20

      bills or smaller. Richards retrieved a glass smoking pipe that was hidden behind

      the television in her bedroom. Eventually, Trooper May secured a search

      warrant for the residence. During the continued search of the residence,

      officers located three plastic bags containing a crystalline substance, later

      identified as methamphetamine, under the television in Richards’s bedroom.

      Located with the methamphetamine, Officers found a cut plastic straw and

      three hypodermic syringes.


[6]   During a recorded interview, Richards admitted that she had seven to eight

      grams of methamphetamine in the house, that she smokes methamphetamine in

      the house, and that she had been selling methamphetamine a couple times a

      week for about a month to “three people at the most.” Id. at 15.


[7]   On August 7, 2018, Richards was charged with Count I, dealing in

      methamphetamine as a Level 3 felony; Count II, unlawful possession of a




      1
       Richards could not find the methamphetamine she claimed was in her purse and suggested that someone
      must have taken it.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019           Page 3 of 7
      syringe as a Level 6 felony; Count III, possession of a controlled substance as a

      Class A misdemeanor; Count IV, possession of paraphernalia as a Class C

      misdemeanor; and Count V, maintaining a common nuisance as a Level 6

      felony. Richards entered into a plea agreement wherein she agreed to plead

      guilty to Count I and the State agreed to dismiss the remaining charges and to a

      sentencing cap of twelve years, which is four years less than the maximum

      permitted for a Level 3 felony. The trial court held a combined guilty plea and

      sentencing hearing on January 15, 2019. After accepting Richards’s guilty plea,

      the trial court sentenced Richards to twelve years incarceration. Richards now

      appeals. Additional evidence will be provided as necessary.


                                      Discussion & Decision
[8]   Article 7, section 4 of the Indiana Constitution grants our Supreme Court the

      power to review and revise criminal sentences. See Knapp v. State, 9 N.E.3d

      1274, 1292 (Ind. 2014), cert. denied, 135 S.Ct. 978 (2015). Pursuant to Ind.

      Appellate Rule 7, the Supreme Court authorized this court to perform the same

      task. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B),

      we may revise a sentence “if after due consideration of the trial court’s decision,

      the Court finds that the sentence is inappropriate in light of the nature of the

      offense and the character of the offender.” Inman v. State, 4 N.E.3d 190, 203

      (Ind. 2014) (quoting App. R. 7). “Sentencing review under Appellate Rule 7(B)

      is very deferential to the trial court.” Conley v. State, 972 N.E.2d 864, 876 (Ind.

      2012). “Such deference should prevail unless overcome by compelling evidence

      portraying in a positive light the nature of the offense (such as accompanied by

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019   Page 4 of 7
       restraint, regard, and lack of brutality) and the defendant’s character (such as

       substantial virtuous traits or persistent examples of good character).” Stephenson

       v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[9]    “The principal role of such review is to attempt to leaven the outliers.”

       Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is not our goal in this

       endeavor to achieve the perceived “correct” sentence in each case. Knapp, 9

       N.E.3d at 1292. Accordingly, “the question under Appellate Rule 7(B) is not

       whether another sentence is more appropriate; rather, the question is whether

       the sentence imposed is inappropriate.” King v. State, 894 N.E.2d 265, 268 (Ind.

       Ct. App. 2008) (emphasis in original).


[10]   In order to assess the appropriateness of a sentence, we first look to the

       statutory range established for the classification of the relevant offense. Here,

       Richards pled guilty to a Level 3 felony, which carries with it a sentencing

       range of three to sixteen years and an advisory sentence of nine years. See Ind.

       Code § 35-50-2-5.


[11]   With regard to the nature of the offense, Richards admitted to dealing

       methamphetamine to several people on several occasions, in addition to using it

       herself. We further note that methamphetamine and paraphernalia were found

       in Richards’s bedroom, which is where her grandchildren slept when they

       visited.


[12]   As to Richards’s character, we note that this is not her first encounter with the

       criminal system. In 1998, Richards was charged with Class D felony operating

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019   Page 5 of 7
       while intoxicated (OWI) 2 but pled guilty to receive an alternate misdemeanor

       sentence such that her record would reflect a misdemeanor conviction after the

       completion of probation. Two months after pleading guilty, Richards violated

       the terms of her probation. As a result, Richards’s probation was extended. In

       2005, Richards was charged with Class D felony OWI as a habitual substance

       offender. Richards pled guilty to a Class A misdemeanor and was sentenced to

       probation. Shortly thereafter, a petition to revoke Richards’s probation was

       filed. Over ten years later, Richards was brought before the court and she

       admitted to violating probation. The court found that Richards absconded from

       the jurisdiction to avoid having her probation revoked.


[13]   Although Richards claims that her prior criminal convictions are unrelated to

       the instant offense because they did not involve methamphetamine, we note

       that her prior convictions do involve substance abuse. Indeed, on account of

       her prior convictions, Richards was required to participate in substance-abuse

       treatment. We similarly reject her claim that because she only recently started

       using methamphetamine, she should be viewed as a new drug addict and

       afforded leniency because of it. Richards is not new to substance abuse. She

       has simply substituted one addiction for another. This time around, she not

       only used methamphetamine, but she sold it to other individuals. At

       sentencing, the trial court stated that it believed Richards understated the




       2
           Richards was also convicted of misdemeanor OWI in 1985.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019   Page 6 of 7
       number of times she sold methamphetamine, noting specifically that she had

       $380 dollars in her purse.


[14]   While neither the nature of the offense or character of the offender are

       particularly egregious, we note that Richards’s plea agreement is “strong and

       persuasive evidence of sentence reasonableness and appropriateness.” Childress

       v. State, 848 N.E.2d 1073, 1081 (Ind. 2006) (Dickson, J., concurring). We

       should “grant relief only in the most rare, exceptional cases.” Id. Richards has

       not demonstrated that this is such a case. In short, we cannot say that the

       twelve-year sentence imposed by the trial court is inappropriate.


[15]   Judgment affirmed.


       Robb, J. and Bradford, J, concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1315 | November 20, 2019   Page 7 of 7